Citation Nr: 0923472	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-39 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the lumbar spine.

2.  The propriety of the reduced evaluation to 20 percent for 
prostate cancer with erectile dysfunction, effective May 1, 
2007.

3.  Entitlement to an evaluation in excess of 40 percent for 
prostate cancer with erectile dysfunction, effective December 
10, 2007.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to 
October 1959, from December 1960 to December 1963, and from 
August 1964 to August 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 RO decision, which 
continued an evaluation of 10 percent for degenerative 
arthritis of the lumbar spine and reduced an evaluation of 
100 percent to 20 percent, effective May 1, 2007, for 
prostate cancer with erectile dysfunction.  These issues were 
remanded by the Board in December 2008 for further 
development.

Throughout the processing of these claims, the Board notes 
that the RO increased the evaluation assigned to the 
Veteran's service-connected prostate cancer with erectile 
dysfunction from 20 percent to 40 percent, effective December 
10, 2007.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In March 2009, a hearing was held before the undersigned 
Veterans Law Judge at the Winston-Salem, North Carolina RO.  
A transcript of that proceeding has been associated with the 
claims folder.
The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issue of entitlement to an evaluation in excess of 10 
percent for degenerative arthritis of the lumbar spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran underwent a prostatectomy in February 2006.  
Medical evidence shows no local reoccurrence or metastasis 
and the predominant residuals involve voiding dysfunction.

2.  For the period of May 1, 2007 to December 9, 2007, the 
Veteran's prostate cancer with erectile dysfunction 
manifested by occasional urgency and very occasional urge 
incontinence.  The evidence from this time period did not 
reveal daytime voiding interval less than one hour, or; 
awakening to void 5 or more times per night, nor did it 
reveal the use of absorbent materials that must be changed  2 
to 4 times per day. 

3.  For the period of December 10, 2007 to the present, the 
Veteran's prostate cancer with erectile dysfunction was 
manifested by the wearing of absorbent materials which must 
be changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  The reduction of the 100 percent rating for prostate 
cancer with erectile dysfunction to 20 percent, effective May 
1, 2007, was proper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 4.3, 4.7, 4.115a, 
4.115b, Diagnostic Code 7528 (2008).
2.  For the period beginning December 10, 2007, the criteria 
for an evaluation of 60 percent for prostate cancer with 
erectile dysfunction have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

However, the Board notes that the appeal adjudicated herein 
stems from disagreement with a 38 C.F.R. § 3.105(e) reduction 
and is not based on a claim or application for benefits.  The 
regulations pertaining to the reduction of evaluations for 
compensation contain their own notification and due process 
requirements.  See 38 C.F.R. § 3.105(e), (i) (2008).  For 
this reason, the Board concludes that the VCAA does not apply 
to the claim decided herein.

The Board further concludes that VA has complied with the 
notification and due process requirements applicable to 
reduction of evaluations.  Specifically, a December 2006 
letter advised the Veteran of the proposed reduction.  
Following the rating decision that reduced the disability 
evaluation, the Veteran's claim was readjudicated in a 
Statement of the Case (SOC).  The SOC informed the Veteran of 
the relevant laws and regulations, to include the rating 
criteria applicable to his disability.  Additionally, the 
Veteran was afforded the opportunity to testify in support of 
his claim at a hearing.  The appellant has been provided 
every opportunity to submit evidence and argument in support 
of his claim.  The purpose behind the notice requirement has 
been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claim.  Accordingly, the Board 
will proceed to a decision on the merits.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and VA and private medical records are in the file.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

With respect to the claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

With regard to the Veteran's prostate cancer with erectile 
dysfunction, the RO provided the Veteran with an examination 
for this disability most recently in November 2006.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
finds the November 2006 examination report to be thorough and 
complete in that it provides the information necessary to 
evaluate the Veteran's disability under the applicable rating 
criteria.  Additionally, the claims file contains VA and 
private treatment records which thoroughly document the 
severity of the Veteran's prostate cancer with erectile 
dysfunction.  As such, the Board finds the examination report 
and the VA and private treatment records are adequate upon 
which to base a decision with regard to this claim. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  
 
The Board notes that a March 2006 rating decision granted 
service connection for prostate cancer and assigned an 
evaluation of 100 percent, effective February 21, 2006.  A 
December 2006 rating decision proposed to decrease this 
evaluation to 20 percent.  In a February 2007 rating 
decision, the RO decreased the evaluation of the Veteran's 
prostate cancer with erectile dysfunction from 100 percent to 
20 percent, effective May 1, 2007.  In an October 2008 SSOC, 
the evaluation of the Veteran's service-connected prostate 
cancer with erectile dysfunction was increased from 20 
percent to 40 percent, effective December 10, 2007.  

Pursuant to the rating schedule, malignant neoplasms of the 
genitourinary system are evaluated as 100 percent disabling.  
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2008).  Note to 
this provision indicates that following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent will 
continue with a mandatory VA examination at the expiration of 
6 months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

The Veteran contends that the 100 percent evaluation for 
service-connected prostate cancer with erectile dysfunction 
should not have been reduced to 20 percent.  At the March 
2009 hearing, the Veteran reported that he has to wear pads 
24 hours a day and changes pads at least 3 times a day.  He 
reported waking up 3 to 4 times or sometimes more per night 
to urinate.

In November 2006, the Veteran underwent a VA examination.  
The examiner noted that the Veteran underwent a 
prostatectomy.  The cancer cells and lymph nodes were 
removed.  The examiner noted that the Veteran may still need 
to undergo more treatment in the future, due to the 
aggressive type of cancer he had.  His course since onset was 
noted as stable and he was undergoing no current treatments 
at the time of this examination.  It was noted that the 
Veteran experienced urinary symptoms.  Specifically, he 
experienced urinary urgency and voided every 1-2 hours during 
the day and 3 times per night.  The Veteran experienced 
urinary leakage and incontinence.  He was noted as wearing 
absorbent material that must be changed less than twice per 
day.  The Veteran was noted as having erectile dysfunction, 
most likely due to his prostate surgery.  The Veteran's 
creatinine and BUN levels were recorded as normal.  It was 
noted that there were no effects on the Veteran's usual daily 
activities.   

The Board acknowledges the statement at the November 2006 VA 
examination that that the Veteran may still need to undergo 
more treatment in the future; however, medical evidence shows 
that there is no evidence of local reoccurrence or 
metastasis.  Consequently, the criteria for a continued 100 
percent evaluation are not met and a reduction in the total 
rating is appropriate.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7528 (2008).

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2008).  The beneficiary will be notified 
at his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation should be continued at the present 
level.  Id.  The beneficiary will also be informed that he or 
she will have an opportunity for a predetermination hearing.  
38 C.F.R. § 3.105(i) (2008).

On review, it appears that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) and the 
Veteran does not contend otherwise.  The Veteran was notified 
of the proposed reduction and was given an opportunity to 
submit additional evidence and/or request a hearing.

The reduction was made effective no sooner than permitted by 
current law and regulations ("the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2008).  

Having concluded that the RO correctly followed the necessary 
procedures to reduce the 100 percent rating, and that 
reduction from a 100 percent rating was appropriate, the 
Board must still also consider whether a reduction to 20 
percent was correct, or rather a rating at some intermediate 
level was warranted.  In this regard, the Board also notes 
that the RO effectively "staged" the rating as 20 percent 
from May 1, 2007, and 40 percent from December 10, 2007.  See 
Hart, supra.  

In this case, there is no evidence of renal dysfunction and 
the Veteran's prostate cancer with erectile dysfunction is 
appropriately rated as voiding dysfunction.  Voiding 
dysfunction may be rated as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a (2008).  The Board 
notes that medical records do not show any evidence of 
obstructed voiding.

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated as 
follows: requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day (60 percent); requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day (40 
percent); and requiring the wearing of absorbent materials 
which must be changed less than 2 times per day (20 percent).  
Id.

Urinary frequency is rated as follows: daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night (40 percent); daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night (20 percent); and daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night (10 percent).  Id.

In an August 2006 private treatment record from Duke 
University Hospital, the Veteran was noted as doing well 
since his February 2006 surgery and having an uneventful 
recovery.  The Veteran reported no complaints from the 
urinary control standpoint and has not been using any pads 
for protection for the last 2 to 3 months.  He reported a 
moderate degree of sexual dysfunction and has not responded 
to oral agents. 

In a September 2006 letter, a private physician at Duke 
University Medical Hospital noted that the Veteran had sent a 
statement clarifying his urinary control issues.  The Veteran 
apparently reported experiencing small leakage problems 
during long walks and minor leakage problems when trying to 
ride a bicycle.  It was further noted that, even though the 
Veteran has not been wearing a pad regularly for 2 to 3 
months, he is still having some incontinence issues. 

In a December 2006 letter from Duke University Medical 
Hospital, the Veteran was noted as doing relatively well, 
although he continued to have some urinary incontinence, 
especially with activities, such as walking, bicycle riding, 
and coughing.  He wears anywhere from 1 to 3 pads per day, 
depending on his activity level.

In a September 2007 treatment record from Salisbury 
Urological Clinic, it was noted that the Veteran was voiding 
okay and that he will have occasional urgency and very 
occasional urge incontinence.  It was also noted that the 
Veteran would wake up 3 times per night to void.  In a 
December 2007 treatment record from Salisbury Urological 
Clinic, the Veteran complained of incontinence.  He reported 
changing pads 3 times per day and waking up 5 times per 
night.  In a December 2007 VA treatment record, the Veteran 
reported using 3 to 4 pads per day.  In a VA treatment record 
from May 2008, the Veteran complained of incontinence and 
reported changing pads 4 to 6 times per day.  In a June 2008 
letter from a physician at Rowan Family Physicians, P.L.L.C., 
the Veteran was noted as having significant problems with 
urinary incontinence.   

In evaluating the severity of the residuals of prostate 
cancer, the Board notes that the Veteran is competent to 
report his frequency of urination.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) (appellant competent to 
testify regarding symptoms capable of lay observation).  With 
regard to the period of May 1, 2007 to December 9, 2007, the 
Board notes that the evidence of record does not reflect that 
the Veteran was required to wear and change absorbent 
materials 2 to 4 times per day.  In the earlier November 2006 
VA examination, it was noted that he reported changing 
absorbent materials less then twice a day.  He also reported 
voiding every one to two hours per day, and waking up three 
times per night to void..  In the September 2007 treatment 
record from Salisbury Urological Clinic, it was noted that 
the Veteran was voiding okay and that he will have occasional 
urgency and very occasional urge incontinence.  It was also 
specifically noted that the Veteran was waking up 3 times per 
night to void.  With no medical evidence of record indicating 
that the Veteran's disability required the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day or resulted in daytime voiding interval less than one 
hour, or; awakening to void five or more times per night for 
this specific time period of May 1, 2007 to December 9, 2007, 
the Board finds the reduction from 100 percent to 20 percent, 
effective May 1, 2007, for prostate cancer with erectile 
dysfunction to be proper.

With regard to the Veteran's current 40 percent rating, 
effective December 10, 2007, as noted above, the Veteran 
reported at the March 2009 hearing that he changes pads at 
least 3 times a day and wakes up 3 to 4 times or sometimes 
more per night to urinate.  In December 2007, the Veteran 
reported changing pads 3 times per day and waking up 5 times 
per night, and separately reported changing pads 3 to 4 times 
per day.  In May 2008, the Veteran reported changing pads 4 
to 6 times per day.  In June 2008, the Veteran was noted as 
having significant problems with urinary incontinence.  

As the Veteran is already in receipt of a 40 percent 
evaluation, an increased evaluation cannot be assigned under 
the rating criteria for urinary frequency, given that 40 
percent is the maximum evaluation allowed under that 
criteria.  The Board notes that, under the criteria for 
evaluating voiding dysfunction, a 60 percent rating is 
warranted for the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  As the Veteran reported changing pads 4 to 6 times 
a day in May 2008, indicated at the March 2009 hearing that 
he changed pads at least 3 times a day or more but probably 
should have changed it more often at times, and was noted in 
June 2008 as having significant problems with urinary 
incontinence, the Board will resolve doubt in favor of the 
Veteran and find that the Veteran's disability picture more 
nearly approximates the criteria for a 60 percent evaluation, 
and no more, based on voiding dysfunction.  

The Board notes that this is the maximum evaluation allowed 
under the rating criteria for voiding dysfunction.  As such, 
a rating in excess of 60 percent under these criteria may not 
be assigned.  The Board has considered the application of 
alternative diagnostic codes in evaluating the symptoms 
associated with the Veteran's disability, particularly the 
Veteran's complaints of erectile dysfunction.  However, the 
Board finds that the evaluation of the Veteran's disability 
under the rating criteria for voiding dysfunction is the most 
appropriate method of evaluating the Veteran, as well as the 
most beneficial to the Veteran.   

In this regard, the Board notes that there is no specific 
disability rating for erectile dysfunction.  The closest 
analogous code appears to be 38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2008), which rates deformity of the penis with 
loss of erectile power.  The Board can find no other 
diagnostic code provision that would be more appropriate in 
rating the Veteran's disability.  There is no evidence that 
he has had removal of half or more of his penis, or that 
glans have been removed, such that would warrant 
consideration under Diagnostic Codes 7520 or 7521, 
respectively.  Therefore, Diagnostic Code 7522 is most 
appropriate to rate this disability.

Pursuant to Diagnostic Code 7522, two distinct elements are 
required for a compensable, 20 percent, disability rating: 
penile deformity and loss of erectile power.  As the Veteran 
is not shown to have both penile deformity and loss of 
erectile power, the Board finds that a separate compensable 
evaluation for erectile dysfunction is not warranted.  
Furthermore, he has already been awarded special monthly 
compensation under 38 U.S.C. § 1114, subsection (k), 38 
C.F.R. § 3.350(a), due to loss of use of a creative organ, so 
he is already being compensated for loss of use.  In any 
event, a compensable rating is not warranted under Diagnostic 
Code 7522.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities; 
has not necessitated frequent periods of hospitalization; and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

The reduction from 100 percent to 20 percent, effective May 
1, 2007, for prostate cancer with erectile dysfunction was 
proper.

Entitlement to an evaluation of 60 percent for prostate 
cancer with erectile dysfunction for the period beginning 
December 10, 2007, is granted, subject to the laws and 
regulations governing the payment of monetary awards.




REMAND

The Veteran alleges that his service-connected degenerative 
arthritis of the lumbar spine warrants a higher evaluation.  
Upon review of the claims file, the Board finds that 
additional development is necessary prior to the adjudication 
of this claim.  

At the March 2009 hearing, the Veteran's representative 
specifically asked the Veteran if his lumbar spine disability 
had worsened since his most recent November 2006 VA 
examination.  The Veteran responded that his disability had 
gradually worsened since this examination.  Additionally, the 
Board notes that the medical evidence of record reflects the 
possibility of an increase in severity since the last VA 
examination.  At the November 2006 VA examination, the 
Veteran was noted as having a flexion of 0 to 75 degrees, 
left and right lateral flexion of 0 to 25 degrees, and left 
and right lateral rotation of 0 to 30 degrees.  He was also 
noted as experiencing no muscle spasms.  In a November 2008 
VA treatment record, the Veteran was noted as having a very 
limited range of motion of the back and significant spasms of 
the lumbosacral spine.

The Court has held that a Veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also 
held that VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As such, this claim must be remanded 
in order to afford the Veteran a VA examination to determine 
the current severity of his degenerative arthritis of the 
lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a VA 
examination in order to determine the 
current severity of his degenerative 
arthritis of the lumbar spine.  The 
claims folder must be made available 
to the examiner and pertinent 
documents therein should be reviewed 
by the examiner.  The examiner must 
note in the examination report that 
the claims folder was reviewed in 
conjunction with the examination.  
All necessary tests and studies 
should be accomplished, and all 
clinical findings should be reported 
in detail.  Specifically, the 
examiner should note the Veteran's 
ranges of motion for his lumbar 
spine, as well as any recent 
incapacitating episodes that the 
Veteran has experienced and the 
specific causes of such 
incapacitating episodes.  The 
examiner should comment as to whether 
the lumbar spine exhibits weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to his service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss due to these 
symptoms).  The examiner should also 
discuss whether pain significantly 
limits functional ability during 
flare-ups or when the lumbar spine is 
used repeatedly over a period of time 
(these determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups).  Finally, the 
examiner should note whether the 
Veteran experiences any neurological 
abnormalities as a result of his 
lumbar spine disability, or 
experiences any muscle spasms as a 
result of this disability, and, if 
so, whether these muscle spasms 
result in an abnormal gait.  The 
complete rationale for any opinions 
expressed should be provided.

2.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that 
was submitted since the October 2008 
SSOC.  If the benefit sought remains 
denied, he should be provided a SSOC.  
After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


